Citation Nr: 0407991	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  00-09 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a neck disorder, 
claimed as secondary to service-connected residuals of 
bilateral sternoclavicular joint injuries.  

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected residuals of 
bilateral sternoclavicular joint injuries.  

3.  Entitlement to an increased rating for residuals of a 
right sternoclavicular joint injury, currently evaluated as 
20 percent disabling.  

4.  Entitlement to an increased rating for residuals of a 
left sternoclavicular joint injury, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 August 1974.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 RO decision, which 
denied service connection for neck and back disorders, 
granted a 20 percent rating for the service-connected 
residuals of a right sternoclavicular joint injury, and 
denied a compensable rating for the service-connected 
residuals of a left sternoclavicular joint injury.  The 
veteran appealed for service connection and for higher 
ratings.  In December 2001, the Board remanded the case to 
the RO for additional evidentiary and due process 
development.  Then, in an August 2003 decision, the RO 
granted a 10 percent rating for the service-connected 
residuals of a left sternoclavicular joint injury.  The 
veteran continued his appeal for a higher rating.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained all evidence 
necessary for an equitable disposition of the claims decided 
herein.

2.  The veteran served in combat with the enemy.

3.  There is clear and convincing evidence rebutting the 
veteran's report of having incurred injury to the neck and 
back resulting in chronic disability coincident with combat 
service.

4.  The currently diagnosed neck disorders, cervical 
degeneration with disk height loss at C4-5/C5-6 and spinal 
stenosis, were first shown many years after the veteran's 
separation from service and are not related to service or to 
service-connected bilateral sternoclavicular joint injury 
residuals.

5.  The currently diagnosed back disorders, L5-S1 
spondylolisthesis Grade I or II and spondylosis, were first 
shown many years after the veteran's separation from service 
and are not related to service or to service-connected 
bilateral sternoclavicular joint injury residuals.

6.  Service-connected residuals of a right sternoclavicular 
joint injury are manifested by painful motion limited to 49 
degrees flexion and 70 degrees abduction and by degenerative 
changes confirmed by X-ray; overall impairment does not more 
nearly approximate motion limited to 25 degrees from the 
side.  

7.  Service-connected residuals of a left sternoclavicular 
joint injury are manifested by painful motion limited to 120 
degrees flexion and 80 degrees abduction and by degenerative 
changes confirmed by X-ray; overall impairment does not more 
nearly approximate motion limited to shoulder level and is 
not characterized by recurrent dislocations, malunion or 
nonunion.  


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by 
service and did not proximately result from service-connected 
disability; nor may arthritis of the neck be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2003).  

2.  A back disability was not incurred in or aggravated by 
service and did not proximately result from service-connected 
disability; nor may arthritis of the back be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2003).  

3.  The criteria for the assignment of a 30 percent rating, 
and no higher, for service-connected residuals of a right 
sternoclavicular joint injury have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5201 (2003).  

4.  The criteria for assignment of a rating in excess of 10 
percent for the service-connected residuals of a left 
sternoclavicular joint injury have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5201 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The VCAA and its implementing regulations are 
applicable to the claims now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

In this case, the veteran was provided with a copy of the 
original rating decision in April 1999.  The RO first sent a 
letter advising the veteran of the VCAA in January 2002.  The 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  Because the VCAA 
notice in this case was not provided to the veteran prior to 
the initial RO determination, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  In this case, however, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that the Court's 
decision in Pelegrini is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

While the Court in Pelegrini did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  The Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 422.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court.  Otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C.A. § 7261(b)(2) (West 2002); 
see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided the veteran was not sent prior to 
the first AOJ adjudication of the claim, it was sent prior to 
the transfer and certification of the veteran's appeal to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as is further discussed herein below.   

The Board will now address the content of the notice provided 
to the veteran in this case.  The Board notes the guidance 
set out by the Pelegrini Court as to what is required for 
adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b):  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  Pelegrini at 422.  

The January 2002 notice letter advised the veteran as to the 
enactment of the VCAA, informed him that VA would assist him 
in obtaining evidence if he provided sufficient identifying 
information and any required release.  The letter also 
advised the veteran of the need for competent evidence of a 
nexus between current disability and service in order to 
establish entitlement to service connection.  The letter then 
specifically advised the veteran that the RO would records VA 
medical records and service records and would also schedule 
the veteran for an examination.  The RO requested the veteran 
to identify any employment or Workers Compensation records, 
and to otherwise identify any medical care providers who 
treated him for his neck or back.  The RO also requested the 
veteran to identify medical or lay evidence pertinent to the 
status of his already service-connected disabilities and 
pertinent to his back or neck disability, and that, he should 
complete the enclosed authorization forms for any private 
records identified.  The RO then provided the veteran with 
contact information in the event he had any questions.

Moreover, in rating decisions dated in April 1999 and August 
2003, the statement of the case issued in April 2000, in 
supplemental statements of the case issued in October 2001 
and August 2003, and in the Board's December 2001 remand, the 
veteran was advised of the legal criteria governing his 
service connection and rating claims, informed of the 
evidence that had been considered, the evidence that was 
needed to substantiate his claims, and, the bases for the 
determinations made.  

The Board observes that VA's Office of General Counsel has 
determined that the fourth element of the notice requirement 
as proposed in Pelegrini is dictum and not binding on VA.  
That is, General Counsel has opined that 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) do not require VA to 
send additional notice in order to request that a claimant 
provide any evidence in his possession pertaining to the 
claim, and do not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-04 (February 24, 2004).  This 
opinion is binding on the Board.  38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 14.507 (2003).

Notwithstanding any General Counsel determination as to 
whether this element applies, the Board notes that the 
veteran has been specifically advised of his right to submit 
additional evidence and/or argument and the procedures by 
which to do so throughout his appeal, to include at the time 
of certification of his appeal to the Board in December 2003.  
Notably, the veteran responded with additional information in 
January 2002 after the RO's January 2002 notice letter.  And, 
after the issuance of the August 2003 supplemental statement 
of the case he indicated in a statement received by the RO in 
September 2003 that he desired VA proceed immediately to a 
decision on his appeal.  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c) (West 2002).  In particular, 
VA sought to obtain all private and VA treatment records 
referenced by the veteran.  An August 2003 form indicates 
that the RO contacted the medical records clerk of the office 
of Dr. Witham, who indicated that the veteran was last seen 
by the doctor for his back and neck in February 1996 (of 
which copies were contained in the claims folder) and that 
there were no other medical records relating to the veteran's 
back or neck problems.  The claims file otherwise contains 
private and VA records identified by the veteran as pertinent 
to his appeal.

Additionally, VA has conducted necessary medical inquiry in 
an effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA medical examinations in February 
1999, December 2000, August 2001 and April 2003, conducted by 
medical care professionals who rendered relevant opinions 
regarding the etiology of the veteran's neck and back 
disorders and the severity of the veteran's sternoclavicular 
joint disabilities.  Further opinions are not needed in this 
case because there is sufficient medical evidence to decide 
the claims.

The RO also made every effort to ensure that complete service 
medical records were available for review.  In January 2002, 
the RO requested additional service medical records (the 
request was repeated in September 2002, particularly 
requesting morning reports to corroborate the veteran's 
reports of a neck and back injury aboard the USS James E. 
Kyes in August 1972).  In response to the RO's VCAA letter of 
January 2002, the veteran in January 2002 indicated that he 
had not filed any Workers Compensation Claim in regard to his 
neck or back.  He also submitted authorization for the RO to 
obtain records of treatment for neck and back pain from the 
North Idaho Immediate Care Center, which the RO subsequently 
sought and ultimately received from the veteran himself.  In 
response to the RO's request for additional service medical 
records, the National Personnel Records Center (NPRC) 
indicated in October 2002 that all service medical records 
were previously sent and that morning reports were not 
created for the Navy branch.  It suggested that the RO 
contact the Naval Historical Center for further inquiry.  In 
an October 2002 letter, the RO requested the Naval Historical 
Center provide any available sick call records or ship deck 
records for entries related to the veteran in regard to his 
reports of injury and treatment in August 1972 aboard the USS 
James E. Kyes (DD 787).  The Naval Historical Center 
subsequently referred the RO to the National Archives, 
Textual Reference Branch.  Finally, in a July 2003 letter, in 
response to the RO request for information to corroborate the 
veteran's reported August 1972 neck and back injury, the 
National Archives, Modern Military Records, indicated that a 
search failed to show any entries mentioning the veteran or 
any other injuries to crewmen aboard ship.  It was noted that 
the entire July 28-September 9, 1972 period was searched.  It 
was also noted that sick bay records were not retained 
permanently (10 years was the current retention period) and 
that information pertinent to the treatment of a particular 
individual should be entered into their personal medical 
file, which was stored at the NPRC.  Based on such 
documentation, the Board finds that all available records are 
associated with the claims file.

The veteran has not identified any additionally available 
evidence for consideration in his appeal.  Under the facts of 
this case, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  The Board thus finds that VA has done everything 
reasonably possible to notify and assist the veteran and that 
the record is ready for appellate review.  

II.  Service Connection

A.  Factual Background

The veteran served on active duty in the Navy from May 1972 
to August 1974 and service records document receipt of medals 
and awards to include the Combat Action Ribbon based on 
combat service in the Republic of Vietnam Campaign.  Service 
medical records reflect treatment and evaluation for medical 
problems such as related to the elbow, knee, shoulders, 
stomach and head, but do not show any complaints, treatment, 
or diagnoses pertinent to the neck or back.  

At the time of a November 1974 VA examination, the veteran 
reported having done some heavy lifting during service, which 
resulted in injury to his sternoclavicular joints.  The VA 
examiner noted no abnormalities and that no tenderness was 
elicited at either sacroiliac joint and also noted that all 
trunk and hip movements were complete and painless.  X-rays 
of the sacroiliac joints reflected findings that raised a 
question of ankylosing spondylitis that may be a variation of 
normal in the veteran and determined to be of no 
significance.

In a November 1974 rating decision, the RO granted service 
connection for degenerative arthritis of the sternoclavicular 
joints, bilaterally.  

At the time of a November 1976 VA examination, the veteran 
offered complaints solely related to his sternoclavicular 
joints.  

In a statement received in February 1988, the veteran claimed 
that his degenerative arthritis in his sternoclavicular 
joints "has spread" to other areas of his body, namely his 
hands, fingers and left great toe.  He noted that during the 
past 14 years he had worked as a carpenter for a VA hospital 
and for the National Park Service.  

Medical records dated in February 1996 from North Idaho 
Immediate Care Center indicate that the veteran presented 
with complaints of persistent cervical neck pain and low back 
pain radiating to the right buttock area.  He denied any 
history of previous neck or back pain prior to an October 
1995 injury while at work for Crown Pacific doing clean up 
for a log mill.  He reported that logs got caught in a 
conveyor belt, which threw them out at him and he ducked and 
twisted his head and back.  He reported that he worked two 
more days during which his pain worsened and that he had not 
worked since that time.  He stated that he had not sought 
medical evaluation for this injury, believing that it would 
slowly improve.  

In February 1996, X-rays of the cervical spine revealed a 
decreased lordotic curve, as well as degenerative changes on 
C5-6 with joint space narrowing, spurring and calcification.  
X-rays of the lumbar spine revealed mild osteophyte 
formation, significant spondylolisthesis with subluxation of 
the lumbar vertebrae, and anterior displacement of 
approximately 1 1/4 cm. with spondylolysis.  The diagnoses were 
cervical pain and low back pain with sciatica and bilateral 
sacroiliitis.  It was explained to the veteran that the 
changes shown were "somewhat congenital and degenerative" 
and that his "acute injury may have caused a flare-up of the 
already existing degenerative problems."  He was referred to 
Dr. Witham.  

Medical records dated in February 1996 from Lloyd Witham, 
M.D., indicate that the veteran was seen after injuring his 
back recently, resulting in neck and low back pain 
complaints.  The doctor noted that he had reviewed the 
examination conducted by the North Idaho Immediate Care 
Center.  He noted that X-rays showed degenerative changes at 
C4-6 and spondylolisthesis at L5-S1 with perhaps Grade II to 
III.  

In February 1999, the RO received the veteran's initial claim 
of entitlement to service connection for neck and back 
arthritis, alleged as "residuals" of or secondary to his 
service-connected degenerative arthritis of the 
sternoclavicular joints.  

In a statement received in May 2000, the veteran reported 
that statements he had made during a medical examination to 
the effect that he had first injured his back during his work 
with the U.S. Forest Service were misconstrued.  Instead, he 
stated that the pain from his back had first radiated into 
his legs at that time.  

At the time of a December 2000 VA examination, conducted by a 
nurse practitioner, it was noted that the claims folder was 
unavailable for review.  The veteran reported that while 
serving on the USS James E. Kyes, a shipmate dropped a 60-
pound live shell, which the veteran carried up three flights 
and threw off the ship.  He reported that the shell then 
exploded and threw him approximately 10 to 15 feet into the 
outside of the ship netting and cable on which he hit his 
head.  He said he was knocked out for approximately 10 
seconds but went back downstairs to work.  He reported that 
the next day he saw the medic and showed him the bruising on 
his back and neck and was told that the ship was not equipped 
with X-ray equipment.  He then went back to work and had pain 
for the next three to four days of 6/10 severity.  He 
reported that his cervical spine injury was compounded by the 
repetitive lifting of heavy 120-pound shell casings into a 
gun every night for a four-month period during the bombing of 
Haiphong Harbor in North Vietnam.  The veteran also reported 
that he had had no surgery or injuries since the initial 
accident of the exploding shell.  Following an examination 
that included X-rays of the cervical and thoracic spine, the 
diagnosis was C4-C7 degenerative joints disease with 
traumatic arthritis.  

VA outpatient records show that on X-ray in January 2001 the 
veteran had a normal thoracic spine, and C4-7 degenerative 
disc disease and congenital canal stenosis of the cervical 
spine.  A bone imaging scan in January 2001 showed mild 
degenerative changes of the mid and lower cervical spine.  In 
February 2001, he reported a long history of back and neck 
pain following injury in Vietnam.  He stated that he was 
having a lot more pain going down into the right leg, which 
worsened upon walking.  

In a March 2001 addendum report, the VA examiner opined that 
the veteran's neck injuries "may be causally related to the 
service-connected injuries in the accident that occurred on 
the USS James E. Keyes."  In a further addendum report dated 
in April 2001, the VA examiner stated that in her opinion the 
veteran's neck injury was "causally related specifically to 
the service injury sustained in an explosion on the deck of a 
ship which propelled the veteran upward and across into the 
netting of the ship."  She stated that the impact of that 
"most definitely caused the neck injury" identified, 
resulting in C4-C7 degenerative joint disease.  

In a May 2001 letter, the RO requested the veteran to furnish 
information concerning the explosion alleged to have occurred 
during service, the place of occurrence, and the name of the 
ship upon which he was serving.  He was notified that the 
alleged injury required verification through military 
records.  In his June 2001 response, the veteran stated that 
he was serving aboard the James E. Kyes (DD 787) on the 
Haiphong Firing Line in August of 1972 at 2 a.m. when his 
shipmate dropped the shell that he (the veteran) subsequently 
threw overboard.  He stated that the gun mount fired, lifting 
him off his feet and throwing him, after which his neck hit 
the metal net holding the safety line and his back hit the 
shell casings.  He stated that he saw a medic the next 
morning, who only found bruising in his lower back and upper 
neck, and he returned to work that day.  He described the 
repetitive motion of lifting heavy shells for the guns during 
his tour in Vietnam.  He claimed that all of his arthritic 
conditions were related to overuse (lifting) during service.  

In an August 2001 VA examination by an orthopedic surgeon who 
was also a certified independent medical examiner, it was 
noted that the claims folder was reviewed prior to the 
examination.  The veteran related a history of an injury 
while serving on active duty, whereby he was thrown 15 feet 
and landed on some shell casings and a safety net.  He 
provided his occupational history, which involved work as a 
supply technician and carpenter, in maintenance for the 
National Park Service, a receptionist, hardware salesman, and 
postal clerk.  When questioned about any other injuries, the 
veteran denied any to his neck or to his back.  When the 
doctor reminded him of a note that existed in Dr. Witham's 
records of a back injury, the veteran replied that he worked 
at Crown Pacific for one day and twisted his back and 
complained of neck and back pain thereafter.  He then denied 
any other injuries.  The veteran also stated that in 1995 he 
began complaining of pain in his neck and back, which 
radiated down his right leg to his heel, and was not 
presently receiving treatment for his conditions.  

Following examination in August 2001, the veteran's diagnoses 
were arthritis in both sternoclavicular joints, presumably 
related to his exposure while serving in the Navy from 1972 
to 1974, and degenerative arthritis of the cervical and 
lumbar spines, unrelated to any exposure while in the Armed 
Forces between 1972 and 1974.  The examiner noted that the 
veteran reported the onset of his symptomatology in 1995, 
over 20 years after his military discharge.  The examiner 
opined that "in all medical probability, the degenerative 
changes which are seen in his cervical and lumbar spines 
would have occurred absent any of his service-related 
conditions."  The examiner further noted that such 
degenerative changes were "very common conditions in the 
general population" and that they "would have occurred 
absent any injuries while in the service."  The examiner 
found it noteworthy that the veteran had no complaints of his 
neck and lower back prior to his discharge or, in fact, prior 
to 1995.  

A November 2001 VA outpatient record indicates that the 
veteran had diagnoses that included L5-S1 spondylolisthesis 
Grade I or II and spondylosis; severe cervical degeneration 
with disk height loss at C4-5/C5-6 and spinal stenosis; and 
bilateral sternoclavicular joint pain.  It was further 
indicated in the doctor's assessment that the veteran had a 
history of exposure to explosion while on board a ship in the 
service and had repetitive motion duties with heavy shells 
weighing 60 pounds, up to 400 per night; and that it was more 
than likely that his neck, shoulder and sternum were a result 
of his injury and repetitive movements.  (The same doctor 
reiterated this opinion in a March 2002 record).



B.  Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
arthritis, if manifest to a compensable degree within one 
year following separation from active service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Notwithstanding 
the above, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2003); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.  With respect to 
secondary service connection, an analysis similar to Hickson, 
supra, applies.  There must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 3.303(a).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).

There is a three-step analysis in cases where a combat 
veteran seeks benefits pursuant to 38 C.F.R. § 3.304:  1)  
Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory 
evidence" is defined as "credible evidence that would a 
allow a reasonable fact finder to conclude that the alleged 
injury or disease was incurred in or aggravated by the 
veteran's combat service"; 2)  Is the proffered evidence 
"consistent with the circumstances, conditions, or hardships 
of such service"; and 3) Once these the first two steps are 
met, the Secretary will accept the combat veteran's evidence 
as sufficient proof of service incurrence, even if no 
official record of such incurrence exists, unless the 
government can met the burden of showing "clear and 
convincing evidence to the contrary."  Only in the third 
step may contrary evidence, such as a Report of Medical 
Examination at Separation, be brought into play.  Collette, 
82 F.3d at 
392-3; see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

It must be noted however that the presumption afforded under 
38 U.S.C.A. § 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  See Brock v. Brown, 
10 Vet. App. 155, 162 (1997).  Medical evidence of a current 
disability and a nexus to service is still required.  See 
Wade v. West, 11 Vet. App. 302, 306 (1998); Libertine v. 
Brown, 9 Vet. App. 521, 522-24 (1996); Gregory v. Brown, 
8 Vet. App.  563, 567 (1996).  

C.  Analysis

As set out above, the veteran alleges that his neck and back 
disabilities are the direct result of injury sustained while 
serving aboard the USS James E. Kyes in the Republic of 
Vietnam.  Alternately, he argues that his neck and back 
disabilities arose due to heavy lifting activities during 
service, or secondary to his service-connected disabilities 
of the sternoclavicular joints via extension of his diagnosed 
arthritis into other areas.  

The Board does not dispute the presence of current 
disabilities of the neck and back.  Medical records since 
1996 show continuing problems related to the neck and back:  
C4-C7 degenerative joints disease with traumatic arthritis 
diagnosed on VA examination in December 2000; C4-7 
degenerative disc disease and congenital canal stenosis of 
the cervical spine on VA X-ray in January 2001; degenerative 
arthritis of the cervical and lumbar spines on VA examination 
in August 2001; and L5-S1 spondylolisthesis and spondylosis, 
and severe cervical degeneration with disk height loss at C4-
5/C5-6 and spinal stenosis, on VA outpatient records 
thereafter.  Thus, there is competent evidence of current 
back and neck disability.

With respect to whether such current disabilities are related 
to service, the Board notes that service records themselves 
are negative for any recorded reference of injury to his neck 
or back during service, or any clinical findings or diagnoses 
pertinent to the neck or back.  

The Board has considered the fact of the veteran's combat 
status and his assertion that coincident with combat he 
injured his back and neck.  Even absent the veteran's combat 
status, the Board recognizes the veteran as competent to 
report having injured his back and/or neck after having been 
thrown into the air, or, by reason of having participated in 
repetitive heavy lifting.  In this case, however, the Board 
finds the veteran's report of specific injury to his back and 
neck during an explosion to lack credibility.

In support of the conclusion that the veteran lacks 
credibility, the Board notes that service records contain 
entries reflecting that the veteran sought treatment for 
multiple medical problems, to include stomach complaints and 
injuries to his knees and shoulders.  Also, at the time of 
initial in-service consultation pertinent to his now service-
connected shoulder disabilities the veteran did not report 
any explosion, rather, he identified having first had 
problems while lifting heavy items or swinging from a rope.  
The Board finds significant that the veteran failed to 
mention his neck or back, or to include any description of 
having been thrown in an explosion, during service, despite 
multiple medical consultations for a variety of problems, 
particularly when he was seen by a medical board for the 
purposes of assessing fitness for service.

Moreover, consistent with the lack of any in-service notation 
relevant to an explosion injury or any complaints or findings 
relevant to the back or neck, there is no documented post-
service medical evidence pertinent to the back or neck for 
decades after the veteran's discharge from active duty.  In 
fact, in connection with the initial post-service notation of 
neck and back complaints, the veteran reported that he had 
sustained an injury while at work in October 1995.  He gave 
no history of any in-service injury or prior back or neck 
manifestations.  Despite the assertions made in connection 
with this appeal that his statements were then misunderstood, 
contemporary medical evidence documented his denial of having 
had prior neck or back problems.  

The Board concludes that statements made by the veteran 
coincident with treatment during service and contemporary to 
his 1995 injury are more sincere and reliable than the later 
contradictory reports of his unsubstantiated in-service 
injury because they were given without a view toward seeking 
VA compensation benefits and are consistent with the lack of 
evidence speaking to neck or back problems for decades after 
service.  

Thus, the veteran in this case has not produced credible 
evidence that would allow a reasonable fact finder to 
conclude that alleged injury of the neck or back was incurred 
coincident with an explosion during combat service and his 
assertions as to such injury are inconsistent with the 
circumstances of his service as shown by the totality of the 
evidence of record.  VA is therefore not required to accept 
the veteran's statements as sufficient proof of having 
incurred a back or neck injury during an in-service 
explosion.  Collette, 82 F.3d at 392-3.

In any case, the Board emphasizes that medical evidence of a 
nexus to service is still required.  See Wade v. West, 
11 Vet. App. 302, 306 (1998); Libertine v. Brown, 9 Vet. App. 
521, 522-24 (1996); Gregory v. Brown, 8 Vet. App.  563, 567 
(1996).  

The Board thus again notes that post-service medical records 
are negative for actual findings of neck and back disability 
until the mid 1990s.  The first post-service medical evidence 
showing any complaints, findings, or diagnosis of either a 
neck and back disability is in fact dated in February 1996, 
over 20 years after the veteran's discharge from active duty.  
At that time, as discussed above, the veteran reported that 
he had sustained an injury while at work in October 1995, and 
that his pain had worsened since then, prompting him to seek 
medical assistance.  He denied any history of neck or back 
pain prior to the reported October 1995 injury.  Thus, these 
medical records do not serve to show the veteran as having 
had ongoing neck and/or back symptomatology due to an injury 
sustained in service.  

With respect to a nexus between current disability and 
service, or to service-connected disability, the Board finds 
that the preponderance of the competent and credible evidence 
of record is against such finding.  

In this regard the Board notes that to the extent the veteran 
is competent to report having had difficulties with his back 
and/or neck as a result of repetitive lifting during service 
and thereafter, he is not competent to establish the 
development of any chronic disability during service as a 
result of such repetitive lifting, or to relate any in-
service back or neck discomfort to the disabilities diagnosed 
decades later, and only after his involvement in a post-
service injury.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Rather, medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The record does contain medical evidence speaking to the 
etiology of the veteran's back and neck disabilities.  

The VA nurse practitioner opined that the veteran's neck 
disorder was causally related to the injury sustained in 
service in an explosion on the deck of the USS James E. Kyes.  
However, the nurse practitioner did not have the benefit of 
reviewing the veteran's entire claims folder in connection 
with the opinions offered, and, instead offered an opinion 
based on the report of injury due to an explosion in service 
provided by the veteran himself.  Similarly, etiologic 
conclusions dated in November 2001 and January 2003 and 
relating current neck disability to service, also appear to 
be based on the veteran's self-reported history of neck and 
back injury in service.  As discussed herein above, the Board 
finds such report to lack credibility.  Thus, the medical 
opinions citing the veteran's (unsubstantiated) history of 
neck and back injuries during service as a basis for a causal 
nexus lack probative value.  LeShore v. Brown, 8 Vet. App. 
406 (1995); Reonal v. Brown, 5 Vet. App. 458 (1993).  See 
also Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993).  The Board also notes that neither 
the nurse practitioner, nor the VA treating physician 
provided any rationale for the conclusion.  Significantly, 
neither discussed the significance, if any, of the 20-year 
period without neck or back complaints, or the veteran's 
post-service injury.  The Board acknowledges that the 
November 2001 and January 2003 reports include note of in-
service repetitive motion duties, a statement the Board finds 
to be credible and consistent with the veteran's service.  
Nevertheless, the opinions offered also include note of the 
history rejected as incredible and still do not reflect 
consideration of post-service evidence, such as the accident 
mentioned herein above.  As such, these opinions are based on 
a primarily inaccurate and an incomplete history.  See Reonal 
v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

In contrast, the Board finds that the August 2001 opinion by 
a VA physician is more probative as to the likely etiology of 
the veteran's back and neck problems.  That examiner 
furnished the most comprehensive examination to date 
regarding the veteran's neck and back condition.  He 
furnished a diagnosis and clearly addressed with rationale 
the etiology of the conditions found.  It was this VA 
examiner's opinion that the veteran's neck and back disorders 
were not related to service and would have occurred absent 
any of his service-related conditions.  The examiner noted 
factors such as age.  The Board finds such opinion to be more 
probative for the following reasons:  First, the opinion was 
rendered by a physician who is a specialist in the field of 
medicine (i.e., orthopedics) pertinent to the issue at hand.  
There is no evidence to indicate that the nurse practitioner 
or other VA physician had any expertise in the area of 
degeneration of the spine.  Second, the August 2001 opinion 
was based on review of the historical evidence.  This is 
particularly shown by the doctor's questioning of the veteran 
about his report of having had no other injuries than those 
during service, given that there were notations found in 
Dr. Witham's records in the claims folder showing that the 
veteran sought treatment for a post-service back injury.  
Third, the opinion was more comprehensive than the other 
opinions of record in that it addressed both the neck and 
back disorders, and not just the neck or cervical disorder as 
had the other VA examiners.  Fourth, the opinion was not 
merely conclusory, as were the other two opinions of VA 
examiners, but also contained discussion and rationale.  The 
doctor specifically stated that it was significant that 
complaints were absent in regard to the neck and lower back 
until 1995 and that the veteran's conditions were common.  

The Board notes that there is no medical evidence of record 
even suggesting a causal connection between the veteran's 
current neck or back disabilities and his service-connected 
sterno-clavicular disabilities.  The veteran's own arguments 
are unclear.  It appears he believes his arthritis to have 
spread to various areas of his body.  As noted, however, he 
is not competent to provide such nexus opinion and no 
physician has done so.  Thus, there is no basis of 
entitlement to secondary service connection 38 C.F.R. 
§ 3.310.  Also, there is no basis for consideration under 
38 C.F.R. § 3.307, 3.309 in that arthritis of either the neck 
or spine was not shown during the initial post-service year.

After carefully reviewing all the evidence, it is the Board's 
judgment that the weight of the credible evidence 
demonstrates that the veteran's current neck and back 
disorders became manifest only years after his service and as 
a result of a post-service injury, not residual to service.  
As the preponderance of the evidence is against the veteran's 
claims of service connection, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increased Ratings

A.  Factual Background

On a February 1999 VA examination, the veteran indicated that 
he was right-handed and that he could not move his right arm 
above his head without pain in the sternoclavicular area.  He 
indicated that he worked as a postal worker sorting mail, 
which involved using his arms above his head.  He reported 
that his symptoms increased with repetitive motions, sorting 
mail, reaching above his head, lifting, and weather changes 
especially cold, wet, and damp weather.  He noted that he was 
not currently being followed by any practitioner for this 
condition.  On examination, there was tenderness over the 
right sternoclavicular area on palpation.  There was no 
erythema or effusion.  The left sternoclavicular joint was 
nontender on palpation.  Range of motion of the right 
shoulder was active flexion from 0 degrees to 95 degrees with 
pain, active extension from 0 degrees to 45 degrees with 
pain, active abduction from 0 degrees to 90 degrees with 
pain, passive external rotation from 0 degrees to 90 degrees 
without discomfort, and passive internal rotation from 0 
degrees to 60 degrees with discomfort in the sternoclavicular 
area.  Range of motion of the left shoulder was active 
flexion from 0 degrees to 170 degrees without discomfort, 
active extension from 0 degrees to 55 degrees without 
discomfort, active abduction from 0 degrees to 170 degrees 
without discomfort, passive external rotation from 0 degrees 
to 90 degrees without discomfort, and passive internal 
rotation from 0 degrees to 80 degrees without discomfort.  

On a December 2000 VA examination pertaining to the 
sternoclavicular joint injuries, the veteran complained of 
pain (right worse than left), grinding, popping, and morning 
stiffness.  Of the right joint, he reported an aching, 
burning sensation, as well as instability with dislocation 
that was reducible with specific arm movements.  Also he 
reported flare-ups on the right on a daily basis in his 
occupation, and stated that he was unable to lift his right 
arm above mid chest to throw mail into slots that were 
approximately six feet high.  He indicated that the 
repetitive motion of his job in the post office throwing mail 
increased his pain in both joints.  He indicated that he was 
right-hand dominant and that he required help from his wife 
in getting dressed.  He stated that he was unable to pick up 
his small children or play sports with them.  Of the right 
sternoclavicular joint, he indicated that fatigability 
occurred within five minutes, that the pain was unbearable, 
and that he let his arm hang dependent without using it for 
approximately half an hour to an hour until the throbbing 
stopped.  Of the left sternoclavicular joint, he indicated 
that motion was limited to the upper chest clavicle area for 
arm-raising and that he dropped the left arm to give it a 
rest and reverted back to using the right arm for 
approximately 5-10 minutes.  

On examination, there was popping, crepitus, and pain on 
palpation of the right sternoclavicular joint.  There was 
pain on palpation of the left sternoclavicular joint.  
Strength was 2/5 bilaterally with pushing and pulling 
resistance.  Range of motion on the right was adduction from 
0 degrees to 15 degrees, with pain at 15 degrees; abduction 
from 0 degrees to 100 degrees, with pain at 100 degrees; 
extension from 0 degrees to 20 degrees, with marked pain; and 
flexion from 0 degrees to 90 degrees with pain.  Range of 
motion on the left was adduction from 0 degrees to 30 
degrees; abduction from 0 degrees to 120 degrees, with pain 
at 120 degrees; extension from 0 degrees to 30 degrees; and 
flexion from 0 degrees to 130 degrees.  Neurologically, the 
triceps, biceps, and brachial radialis reflexes were intact 
bilaterally at 2+ each.  Brachial radial pulses were present 
and equal bilaterally.  Proprioception to soft and sharp 
touch was intact bilaterally along the neck, shoulders, and 
lateral and medial aspects of the arms, hands, and wrists.  

In a March 2001 addendum to her December 2000 VA examination 
report, the examiner stated that in comparing the bilateral 
sternoclavicular joint findings of the February 1999 VA 
examination with the findings of the December 2000 VA 
examination, and in relationship to the recent findings of 
bilateral calcific supraspinatus tendonopathy, the veteran 
appeared to give less than maximum effort in regard to range 
of motion studies.  She indicated that the recent range of 
motion findings may not exhibit the best effort available 
from the veteran.  In an April 2001 addendum to her December 
2000 VA examination report, the examiner stated that the 
veteran gave a good effort during evaluation and that the 
limited range of motion was indicative of degenerative joint 
disease and an increasing lack of range of motion due to the 
disease process.  

In a June 2001 statement, the veteran indicated that the pain 
associated with his sternoclavicular joints had made it very 
difficult if not impossible for him to have uninterrupted 
sleep at night.  

An August 2001 VA outpatient record indicates that the 
veteran complained of worsening pain in his shoulders and 
sternocleidomastoid.  He noted that he worked for the post 
office and that his job was in jeopardy due to the increasing 
pain.  

On an August 2001 VA examination, the veteran complained of 
right sternoclavicular pain, described as constant aching, 
which was aggravated by throwing mail and working overhead.  
He also complained of left sternoclavicular pain that was not 
as great as that of the right joint, described as a catching, 
grinding, and popping sensation, which was aggravated by 
lifting, pushing, and pulling.  On examination, axial 
compression of the shoulders and Waddell's rotational tests 
were negative.  There was very mild crepitation of the right 
sternoclavicular joint and some slight clicking of the left 
sternoclavicular joint.  There was some mild tenderness at 
the bicipital groove in the right shoulder.  Range of motion 
of both shoulders was flexion to 160 degrees, extension to 45 
degrees, internal and external rotation to 90 degrees, 
abduction to 160 degrees, and adduction to 20 degrees.  
Reflexes of the biceps, triceps, and brachioradialis were 2+ 
and bilateral.  Sensation to pinprick, light touch, 
temperature, position, and vibratory sensation were intact in 
both upper extremities.  The diagnosis was arthritis in both 
sternoclavicular joints.  

A November 2001 VA outpatient record indicates that the 
veteran complained that his right arm was generally more achy 
and painful and that he was having difficulty raising his 
right arm (his work required this repetitively).  An 
examination revealed marked crepitus at the right 
sternoclavicular joint with tenderness in both right and left 
joints.  The assessment was bilateral sternoclavicular joint 
pain.  

VA outpatient records dated in February 2002 and March 2002 
show that the veteran complained that his right 
sternoclavicular joint was very sore with any arm motion and 
that there was some pain in the right shoulder.  He indicated 
that sorting mail made this worse.  He also complained of 
left sternoclavicular joint pain, but less so.  Examination 
in February 2002 showed that the right shoulder had slight 
crepitus and was very tender and that the left shoulder was 
normal.  Examination showed that the right sternoclavicular 
joint was prominent and tender.  There was restriction of 
both shoulder joints.  There was weakness of flexion and 
external rotation bilaterally, right greater than left.  The 
veteran denied problems with his elbows, wrists, and hands.  
In March 2002 sternoclavicular joint X-rays were taken, 
showing that the joints were not symmetric side to side, with 
the right side more prominent, and that there was some low 
grade degenerative joint disease there.  The doctors noted 
that there was nothing surgical that could be done to help 
the veteran at that time and that he may not be able to 
continue working at the post office with its necessary 
repetitive work.  In that regard, it was noted that the 
veteran would likely need vocational rehabilitation or 
retraining.  

VA outpatient records dated in January 2003 and February 2003 
show that the veteran complained of pain, burning, throbbing, 
and aching in the left and right clavicles (right worse than 
left), among other joints.  It was noted that he worked as a 
mail sorter.  Examination in January 2003 showed decreased 
range of motion of both shoulders (right greater than left) 
in terms of abduction and internal and external rotation.  

On an April 2003 VA examination, the veteran described 
sternoclavicular joint pain as 8/10 on the right and 6/10 on 
the left.  He related that even at rest he had pain but that 
the pain was markedly worsened by any use of the right upper 
extremity.  He stated that the pain did not radiate and 
described the pain as burning.  It was only relieved by pain 
medication.  He reported that he had some swelling and at one 
time experienced recurrent popping and swelling where the 
joint and clavicle popped out.  He stated that this was no 
longer occurring but that he was experiencing constant 
popping when he used his shoulder.  He reported that his 
disabilities have had a profound effect on his job as a mail 
sorter.  He stated that he was unable to lift overhead and 
had difficulty lifting from the ground.  He stated that any 
movement or external rotation of the shoulder or elevation of 
the right shoulder caused pain, and that he took frequent 
breaks when lifting was required.  He had trouble throwing 
mail, and had to stop after approximately 10 minutes to drop 
his right arm to his side and use his left arm.  He also 
noted difficulty in carrying out home chores.  He stated that 
he had given up all sports.  As to the left sternoclavicular 
joint, he indicated that pain was less severe than that of 
the right joint, and that all other conditions noted in 
regard to the right joint also pertained to the left joint.  

On examination, there was tenderness over the superior aspect 
of the sternocleidomastoid joint, right more than left.  
There was mild swelling in the area.  Palpation of the 
clavicle was normal.  There was a little tenderness over the 
right acromion and right AC joint.  There was no evidence of 
muscle atrophy in any of the shoulder muscles.  Neurovascular 
examination of the upper extremities was normal.  Range of 
motion on the right was flexion to 49 degrees out of 180 
degrees, abduction was 70 degrees, internal rotation was 90 
degrees, and external rotation was 70 degrees.  Range of 
motion on the left was 120 degrees out of 180 degrees, 
abduction was 80 degrees, and internal and external rotation 
was 90 degrees.  The Neer impingement test was positive on 
the right and negative on the left.  The veteran was unable 
to reach around his back, and internal rotation was 70 
percent of normal on the right and 80 percent of normal on 
the left.  X-rays of the sternoclavicular joints that were 
obtained the previous year were noted as unremarkable.  

The examination assessment was sternoclavicular joint 
arthritis on the right and left with a marked functional 
disability and chronic pain secondary to sternoclavicular 
arthritis.  The examiner added that examination of the active 
and passive range of motion was the same in all modes of 
testing and that the veteran was fully cooperative.  There 
was no evidence of impaired coordination, but there was pain 
with repetitive movement in any use of the right upper 
extremity, which was greater than pain in the left upper 
extremity.  Both upper extremities were aggravated by pain, 
with the right greater than the left, and there was visible 
pain on movement.  In terms of quantifying additional loss of 
range of motion in regard to any fatigue, weakness, 
functional impairment, impaired coordination, or pain on 
flare-ups, the examiner stated that there were really no 
guidelines for range of motion of the sternoclavicular joint.  
He noted precipitation of pain in both of the veteran's 
sternoclavicular joints upon moving upper extremities and 
bringing shoulders and elbows as close together as possible.  
He detected no evidence of muscle atrophy in the shoulders or 
chest and no evidence of skin changes.  He stated that the 
only objective findings were tenderness and perhaps a little 
swelling on one side.  

B.  Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2003).

The Board has reviewed the veteran's claim for an increased 
rating in light of the history of the disability; however, 
where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2003) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Under Diagnostic Code 5201, when arm motion is limited at the 
shoulder level, the major and minor arm is rated 20 percent.  
When arm motion is limited to a point midway between the side 
and shoulder level, the major arm is rated 30 percent and the 
minor arm is rated 20 percent.  When arm motion is limited to 
25 degrees from the side, the major arm is rated 40 percent 
and the minor arm is rated 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

The Rating Schedule also provides that a normal range of 
motion of the shoulder is 0 degrees to 180 degrees on flexion 
and abduction, 0 degrees to 90 degrees on internal rotation, 
and 0 degrees to 90 degrees on external rotation.  38 C.F.R. 
§ 4.71, Plate I (2003).   

In this case, the veteran's service-connected right 
sternoclavicular joint disability is currently assigned a 20 
percent rating under Diagnostic Codes 5010-5201.  His 
service-connected left sternoclavicular joint disability is 
currently assigned a 10 percent rating under Diagnostic Codes 
5010-5003.  38 C.F.R. § 4.27 (2003) provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The veteran 
is already in receipt of greater than the maximum rating 
warranted based on arthritis under Diagnostic Codes 5003, 
5010.

After a careful review of the evidence, the Board finds that 
the veteran has met the criteria for a 30 percent evaluation 
for the right sternoclavicular joint disability and that he 
has not met the criteria for a rating in excess of 10 percent 
for his left sternoclavicular joint disability based on 
motion limitation, as further discussed herein below.  

The record shows that the veteran has undergone four VA 
compensation examinations to assess the severity of his 
service-connected sternoclavicular joint disabilities, in 
conjunction with his claims for an increased rating:  in 
February 1999, December 2000, August 2001, and April 2003.  
On these examinations as well on outpatient treatment visits, 
the veteran has consistently complained of pain in the 
sternoclavicular area upon movement of his arms above his 
head, with the right side worse than the left side.  He 
maintained that his disabilities have affected his 
performance at work where he, as a mail sorter, was tasked 
with throwing mail in slots approximately six feet high.  He 
reported that the repetitive motion of his job increased his 
pain in both sternoclavicular joints.  He indicated that at 
work he had to essentially alternate between use of his right 
and left arms when performing his job due to the pain and 
fatigability caused by repeated use of one arm, particularly 
the right arm, in a short period of time.  

In regard to the right sternoclavicular joint disability, the 
April 2003 VA examination revealed findings reflective of the 
most severe impairment, as compared with the findings on the 
earlier examinations and outpatient visits.  On that 
examination the range of motion of the right arm included 
flexion to 49 degrees and abduction to 70 degrees.  The 
examiner stated that X-rays of the sternoclavicular joint the 
previous year were unremarkable, but VA records dated in 2001 
and 2002 indicate that X-rays revealed supraspinatus calcific 
tendonopathy and low grade degenerative joint disease.  The 
examiner also noted tenderness and perhaps a little swelling 
and concluded that there was marked functional disability and 
chronic pain.  With such objective evidence, the Board finds 
that a 30 percent rating is in order under Diagnostic Code 
5201, in that the veteran's motion limitation more nearly 
approximates a limitation of the major arm to a point midway 
between the side and shoulder level.  There is no objective 
evidence that the veteran's major arm is restricted to 25 
degrees from his side, however, even with consideration 
factors under DeLuca, supra, and as such, no rating higher 
than 30 percent is warranted under Diagnostic Code 5201.  In 
that regard the Board notes that examination in April 2003 
showed no atrophy and only mild swelling and a "little" 
tenderness, without evidence of impaired coordination.  Nor 
is there evidence of additional right-sided pathology such as 
malunion, nonunion or dislocations to warrant consideration 
for higher ratings on that basis.

In regard to the left sternoclavicular joint disability, by 
all accounts - medical and the veteran's own report - this 
disability is not as severe as the right sternoclavicular 
joint disability.  As with the movement of the right arm, the 
April 2003 VA examination report reflected findings that 
indicated the most severe impairment for the left 
sternoclavicular joint.  On that examination the range of 
motion of the left arm included flexion to 120 degrees and 
abduction to 80 degrees.  X-rays were noted as unremarkable 
the previous year, but earlier VA records indicate that they 
showed supraspinatus calcific tendonopathy and low grade 
degenerative joint disease.  The examiner also noted 
tenderness and concluded that there was marked functional 
disability and chronic pain as pertaining to both 
sternoclavicular joint disabilities.  These findings do not 
demonstrated a left-sided limitation of motion at the 
shoulder level, for a 20 percent under Diagnostic Code 5201.  
In that regard the Board notes that the examiner's notations 
as to motion limitation acknowledged the veteran's pain with 
use.  Again, the Board notes the examiner's comments in April 
2003 setting out that even after acknowledging the veteran's 
pain and functional impairment, his active and passive motion 
were the same in all modes of testing and that there was no 
atrophy, only mild swelling and a "little" tenderness, and 
no evidence of impaired coordination.  As such, additional 
functional impairment in the form of motion limitation to 
should level is not shown.

The Board also notes that there are no other rating criteria 
by which the veteran would be more appropriately evaluated in 
terms of his sternoclavicular joint disabilities.  In this 
regard the Board notes the absence of evidence of malunion, 
nonunion or frequent dislocation, or of any neurologic 
involvement such as would support application of alternate 
diagnostic codes to the veteran's claims.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2003).

The veteran has indicated that due to pain on repetitive 
motion he has difficulty performing his job duties.  The 
Board recognizes medical evidence in support of such 
assertion, concluding that the veteran is restricted in over-
the-head and repetitive activities.  The Board must 
emphasize, however, that the veteran has continued to work, 
has not demonstrated the need for hospitalization due to his 
service-connected disabilities, and, significantly, has not 
manifested symptomatology other than that contemplated by the 
Rating Schedule.  The percentage ratings under the Schedule 
are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  That provision speaks directly to the facts 
of this case.  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Rating Schedule and provided for in the 20 and 30 
percent schedular evaluations currently assigned to the 
veteran's disabilities.  Moreover, the rating criteria 
discussed in this case focus on exactly the limitation the 
veteran complains of, i.e., an inability to move his upper 
extremities in a normal arc of motion, particularly through 
repetitive activities or over the head.  What the veteran has 
not shown in this case is that his disabilities, in and of 
themselves, result in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Rating Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

In sum, the Board finds that the assignment of a 30 percent 
rating, but no more, is proper for the right sternoclavicular 
joint disability.  Further, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the left sternoclavicular 
disability.  Thus, the benefit-of-the-doubt rule does not 
apply, and that particular claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for a neck disorder, claimed as secondary 
to service-connected residuals of bilateral sternoclavicular 
joint injuries, is denied.  

Service connection for a back disorder, claimed as secondary 
to service-connected residuals of bilateral sternoclavicular 
joint injuries, is denied.  

A 30 percent rating for residuals of a right sternoclavicular 
joint injury, an no higher, is granted, subject to the laws 
and regulations governing the payment of monetary awards.  

An increased rating for residuals of a left sternoclavicular 
joint injury is denied.  



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



